UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1443


JEROME DIXON,

                Plaintiff – Appellant,

          v.

AUDREY HAZELWOOD; CHANDRA JOHNSON; JOHN HAZELWOOD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00080-REP)


Submitted:   September 19, 2011           Decided:   October 19, 2011


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome     Dixon     appeals        the     district    court’s      order

dismissing his complaint without prejudice for lack of subject

matter jurisdiction.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district      court.               Dixon      v.      Hazelwood,      No.

3:11-cv-00080-REP (E.D. Va. Feb. 23, 2011).                       We dispense with

oral   argument       because    the     facts    and     legal     contentions    are

adequately    presented     in     the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2